Citation Nr: 0900761	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.   Entitlement to service connection for diabetic dementia.  

3.  Entitlement to service connection for retinopathy.


REPRESENTATION

Appellant represented by:	Marilyn Helene Mitchell


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in November 2006, and a 
substantive appeal was received in January 2007.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that he was exposed to Agent Orange 
during service and that his disabilities are causally related 
to service in that regard.  He admits that he did not service 
in Vietnam; but his personnel records reflect that he was a 
chemical supply specialist.  From February 1961 to May 1963, 
he assisted in the initial organization of the Supply 
Division, Office of the USARYIS Chemical Officer, for the 
operation of the Chemical Class II and IV Depot.  In so 
doing, he maintained chemical logistical support to Southeast 
Asia, and Ryukyu Island based service agencies.  A May 1963 
report from Major C.L.P. states that the veteran filled 
requisitions and extracted items "to be supplied from CONUS 
during the South East Asia emergency buildup which occurred 
during the transition of the MILSTRIP system."  

The veteran alleges that he often performed duties above and 
beyond his assigned tasks.  He alleges that he handled 
barrels of Agent Orange, and that he would clean up spills 
when the barrels leaked.  The veteran's representative 
alleges that this is consistent with the veteran's job 
description and the account of Major C.L.P.  

Though the Board has the veteran's service personnel records 
and is aware of his job title and service locations; it is 
not clear as to whether such a job would cause the veteran to 
be exposed to Agent Orange or other herbicides (as the 
veteran alleges).  The Board finds that more information is 
needed to determine the likelihood of the veteran's exposure 
to Agent Orange.  The RO should contact the service 
department for the purpose of determining additional details 
regarding the veteran's duties as a Chemical Supply 
Specialist.  Specifically, the RO should inquire as to 
whether it is likely that the veteran would have been exposed 
to Agent Orange during service.  

The Board notes that if it is established that it is likely 
that the veteran would have been exposed to Agent Orange (or 
other herbicide), then a VA examination would be needed to 
address the diabetic dementia and retinopathy issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Army and 
inquire as to whether (given the 
veteran's job title) it is likely that 
the veteran was exposed to Agent Orange 
(or other herbicide) in connection with 
his duties.  

2.  If, and only if, it is determined 
that the veteran was exposed to Agent 
Orange (or other herbicide), then the 
veteran should be scheduled for 
appropriate VA examination(s) for the 
purpose of determining the nature and 
etiology of the veteran's, retinopathy, 
and dementia.  The claims file must be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
medical records and post-service medical 
records; the medical history obtained 
from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the appropriate examiner 
should opine whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any retinopathy and 
dementia are causally related to the 
diabetes mellitus or to exposure to 
herbicides.   

3.  The RO should then review the claims 
file and determine if service connection 
is warranted for diabetes mellitus, 
retinopathy, and dementia.  If any of the 
claims remain denied, then the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


